Mr. Presiding Justice Clark delivered the opinion of the court. Suit was brought by the appellant, as plaintiff, against the appellee, as defendant, seeking to recover a sum of money alleged to have been deposited with the defendant under an escrow agreement. The defense was that the money was not deposited by the plaintiff but by one I. J. Chileski, an attorney who had been acting for the plaintiff in real estate negotiations which resulted in the maldng of the deposit. There was a trial before the court and a jury and a verdict rendered in favor of the defendant. From a judgment entered against the plaintiff for costs this appeal is taken. The court gave the charge to the jury orally, and the asserted right to a reversal is based wholly upon alleged errors therein. It is said the trial judge had before him certain written instructions tendered by the parties, and that after having charged the jury (reading from these instructions) on motion of the defendant made changes as to some of them. The plaintiff did not preserve his right to a review by objecting before the jury retired, as required by Rule 8 of the Municipal Court. The abstract does not contain the charge given by the court, and under the rules there is nothing for this court to review. We have, however, examined the record with care, and find no error that should cause a reversal of the judgment either in the charge to the jury or elsewhere. The verdict seems to have been warranted by the evidence. The judgment will be affirmed. Affirmed.